The bond sued on in this case contained the condition that the principal, Willard, as administrator de bonis non, "make or cause to be made, a true and just account of his administration when required, and all the rest and residue of said goods and chattels, *Page 858 
rights and credits which shall be found remaining upon final accounts, the same being first examined and allowed by the County Judge's Court of the County where the administration is granted, and shall deliver and pay to such person or persons, respectively, as the said court, by its order or decree, pursuant to the true intent and meaning of the law, shall appoint and direct."
Willard, as administrator de bonis non, was appointed to cover for the estate the indebtedness due it by one Haughton, a prior administrator. Willard, as administrator de bonis non, recovered the indebtedness and received and receipted for it in his administrative capacity, whether rightfully or wrongfully so being immaterial.
I think our recent decision in City of Auburndale v. Nunn,125 Fla. 55, 169 Sou. Rep. 558, is ample authority for the holding in this case that Willard and his surety cannot escape liability for the amount Willard recovered and received from the former adminstrator's surety, nor for other amounts collected by Willard as rents for real estate when he collected same colore officii,
although without technical authority so to do.
BUFORD, J., concurs.